Pannell, Judge.
1. Where the only exception is to the refusal of the trial court to grant a motion for judgment notwithstanding the verdict (Code Ann. § 110-113), and it appears that the brief of evidence is a stenographic transcript of the trial (Code Ann. § 70-301), and it nowhere appears that such brief of evidence has been approved by the trial judge, such evidence cannot be considered by this court. Porter v. State, 56 Ga. 530; DeLoach v. Planters &c. Mut. Fire Assn., 122 Ga. 385 (1) (50 SE 141); Phillips v. Taber, 83 Ga. 565, 566 (6) (10 SE 270).
2. The record does not disclose that said transcript was attached to the motion and referred to therein so as to have the implied approval of the trial judge when he entertained the motion. See Pope v. Toombs, 20 Ga. 762 (1).
3. It follows, therefore, that the judgment of the court below must be affirmed. Ansley v. Davidson & Co., 110 Ga. 279 (34 SE 611).

Judgment affirmed.


Felton, C. J., and Frankum, J., concur.

Franklin, Barham, Coleman, Elliott & Blackburn, Ed. G. Bar-ham, for plaintiff in error.
W. D. Knight, contra.